                       UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN

TANYA FRYE,

                             Plaintiff,

vs.                                                    Case No.: 18-cv-550-wmc

ANDREW SAUL,
    Commissioner of Social Security,

                             Defendant.


                                    NOTICE OF APPEAL



       Notice is hereby given that Tanya Frye, by her attorney, Dana W. Duncan, Duncan
Disability Law, S.C. plaintiff in the above named case, hereby appeals to the United States
Court of Appeals for the Seventh Circuit, an order dated January 17, 2020 and the judgment dated
January 17, 2020 by Federal District Judge William Conley which affirmed the decision of the
Defendant, Andrew Saul, Commissioner of Social Security, denying plaintiff’s application
for disability insurance benefits under 42 U.S.C. §§ 216(i) and 223.
       Dated this 7th day of February, 2020


                                                    DUNCAN DISABILITY LAW, S.C.
                                                    Attorneys for the Plaintiff


                                                    /s/ Dana W. Duncan
                                                    Dana W. Duncan
                                                    State Bar I.D. No. 01008917
                                                    555 Birch St
                                                    Nekoosa, WI 54457
                                                    (715) 423-4000
